     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                  UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11                                         FRESNO DIVISION

12
                                                     ) Case No.: 1:18-cv-00518-JDP
13   DANIEL W. KISER,                                )
                                                     )
14                    Plaintiff,                     ) JOINT STIPULATION FOR EXTENSION
                                                     ) OF TIME AND ORDER
15          vs.                                      )
     NANCY A. BERRYHILL,                             )
16   Acting Commissioner of Social Security,         )
                                                     )
17                                                   )
                      Defendant.                     )
18                                                   )
19
20           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
21   that the time for responding to Plaintiff’s Opening Brief be extended from April 22, 2019 to May

22   22, 2019. This is Defendant’s second request for extension. Good cause exists to grant

23   Defendant’s request for extension. Counsel for Defendant (Counsel) recently had multiple family
24   deaths and has been out of the office caring for her elderly mother. In addition, last month,

25   Counsel was terribly ill with the flu and pneumonia and was out of the office for two and half
26   weeks on intermittent sick leave. Counsel also was out for her chronic migraines, which impair

27   her vision. In addition, Counsel has over 100+ active matters, which require two or more
28   dispositive motions per week until mid-June. Counsel fell behind on her heavy caseload as a
     JS for Extension of Time,                    Case No. 1:18-cv-00518-JDP

                                                      1
 1   result of her unanticipated sick leave. Due to unexpected leave and heavy workload, Counsel
 2   respectfully requests additional time to adequately review the transcript and respond to the issues
 3   raised in Plaintiff’s Opening Brief. Defendant makes this request in good faith with no intention
 4   to unduly delay the proceedings. Defendant apologizes for the belated request for extension, but
 5   made this request as soon as reasonably practicable. The parties further stipulate that the Court’s
 6   Scheduling Order shall be modified accordingly.
 7   Respectfully submitted,
 8
     Dated: April 22, 2019                 /s/ * Shellie Lott
 9
                                           (*as authorized by email on April 22, 2019)
10                                         SHELLIE LOTT
                                           Attorney for Plaintiff
11
12
     Dated: April 22, 2019                 MCGREGOR W. SCOTT
13
                                           United States Attorney
14                                         DEBORAH LEE STACHEL
                                           Regional Chief Counsel, Region IX
15                                         Social Security Administration
16
17                                         By     /s/ Tina L. Naicker
                                                  TINA L. NAICKER
18                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
19
20                                                ORDER

21
              The court grants the requested extension and the Scheduling Order will be adjusted
22
     accordingly.
23
24   IT IS SO ORDERED.
25
26   Dated:      April 29, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
27
28
     JS for Extension of Time,                    Case No. 1:18-cv-00518-JDP

                                                      2
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JS for Extension of Time,   Case No. 1:18-cv-00518-JDP

                                    3
